83 F.3d 414
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth T. BOSLEY, Plaintiff--Appellant,v.James S. RIEPE;  John B. Howard;  Adena W. Testa;  Edward H.Berge;  Gail P. Riepe;  Michael David Testa;  Melissa L.Berge;  James Dorsey Brown, Iii;  Christine Weber Brown;WESTERN RUN COMPANY, L.C.;  COLD BOTTOM, L.L.C.,Defendants--Appellees.
No. 95-2649.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 15, 1996Decided April 22, 1996.

Kenneth T. Bosley, Appellant Pro Se.  John Henry Lewin, Jr., VENABLE, BAETJER & HOWARD, Baltimore, Maryland, for Appellees.
Before ERVIN and MOTZ,* Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his claim under the Racketeering Influenced and Corrupt Organization Act, 18 U.S.C.A. §§ 1961-1968 (West 1985 & Supp.1995).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, although we deny Appellees' motion to dismiss the appeal, we affirm on the reasoning of the district court.   Bosley v. Riepe, No. CA-95-1190-HAR (D.Md. July 26, 1995).   In light of this disposition, we deny Appellees' motion to expedite as moot.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Motz did not participate in consideration of this case.   The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)